Cite as 2013 Ark. 326

                SUPREME COURT OF ARKANSAS
                                      No.   D-13-428

STARK LIGON, AS EXECUTIVE                       Opinion Delivered September   12, 2013
DIRECTOR OF THE SUPREME
COURT     COMMITTEE      ON
PROFESSIONAL CONDUCT                            MOTION FOR ORDER OF DEFAULT
                  PETITIONER                    JUDGMENT OF DISBARMENT

V.

LISA DIANE DAVIS, ARKANSAS BAR                  SPECIAL MASTER APPOINTED.
NO. 2001072
                   RESPONDENT


                                     PER CURIAM



       On May 20, 2013, Petitioner Stark Ligon, as Executive Director of the Arkansas

Supreme Court Committee on Professional Conduct, filed with this court a petition for

disbarment against Lisa Diane Davis. Ms. Davis was personally served with summons and a

copy of the petition for disbarment on June 6, 2013. On June 17, 2013, Mr. Ligon mailed

a letter addressed to Ms. Davis at the address where she was served. The letter included an

additional copy of the receipt of service, the notice summons, and the first page of the

disbarment petition. No response to the petition for disbarment has been filed by Ms. Davis.

Mr. Ligon now prays that this court deem the allegations in the disbarment petition admitted

and proven, that we enter an order of default judgment, and that Ms. Davis be disbarred.
                                      Cite as 2013 Ark. 326

       We hereby appoint a special master, the Honorable John Cole, to make findings of

fact, conclusions of law, and a recommendation as to the appropriate sanction. Upon receipt

of the master’s findings, we will render a decision in this matter.

       Special master appointed.



       Stark Ligon, for petitioner.

       Lisa Diane Davis, pro se respondent.




                                               2